Citation Nr: 0925766	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cardiovascular disorder.

4.  Entitlement to service connection for cardiovascular 
disorder, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981 
and from September 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In an unappealed November 2001 rating decision, the RO 
denied service connection for hypertension. 
 
2.  The evidence added to the record since November 2001, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for hypertension.

3.  In an unappealed February 2000 rating decision, the RO 
denied service connection for organic heart disease. 
 
4.  The evidence added to the record since February 2000, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a cardiovascular 
disorder.

5.   The Veteran's hypertension manifested to a compensable 
degree within one year of service separation; hypertension is 
presumptively related to service.

6.  The Veteran's cardiomyopathy is causally related to his 
hypertension.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, which denied the 
Veteran's claim for entitlement to service connection for 
hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received subsequent to the November 2001 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008). 

3.  The February 2000 rating decision, which denied the 
Veteran's claim for entitlement to service connection for 
organic heart disease, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  The evidence received subsequent to the February 2000 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
cardiovascular disorder have been met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

5.  Hypertension is presumed to have been incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008). 

6.  The Veteran's cardiomyopathy is proximately due to or the 
result of his service-connected hypertension.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

In the present case, the RO denied claims to reopen claims 
for service connection for hypertension and organic heart 
disease in November 2001 and February 2000, respectively.  
The RO determined that his hypertension had not manifested to 
a compensable degree within one year of separation from 
service and, for his claim for service connection for a 
cardiovascular disorder, that the evidence did not show that 
organic heart disease was incurred in or aggravated by 
service.  The Veteran did not appeal these decisions and they 
became final.  See 38 C.F.R. § 7105.  

The Veteran then requested to reopen his claims of 
entitlement to service connection for hypertension and a 
cardiovascular disorder in June 2005.  Based on the 
procedural history outlined above, the issues for 
consideration are whether new and material evidence has been 
received to reopen these claims.  

I.  Hypertension

With regard to the Veteran's claim for service connection for 
hypertension, the evidence of record at the time of the 
November 2001 rating decision included service treatment 
records indicating that he was monitored for high blood 
pressure in service, post-service private medical records, VA 
outpatient treatment records reflecting a May 1987 diagnosis 
of hypertension, the Veteran's statements alleging that his 
hypertension began in service, a September 1992 VA 
examination, and a statement from his private physician that 
he had been treated in 1984 and 1985 for "essential 
hypertension." 
  
The evidence added to the record since the November 2001 
rating decision included statements on behalf of the Veteran 
asserting that he was treated by a private physician for 
hypertension after discharge from service and statements 
submitted by his private physician indicating treatment for 
high blood pressure (noted at 160/90) in May 1985, for which 
the Veteran was prescribed medication.

Of the new evidence provided, the private physician's 
statements describing the Veteran's high blood pressure 
within a year from service had not previously been submitted 
to agency decisionmakers and are not cumulative or redundant 
of other evidence of record.  As such, that evidence is new 
under 38 C.F.R. § 3.156(a).  

As stated above, the RO denied the Veteran's claim for 
entitlement to service connection for hypertension in 
November 2001 because the evidence did not indicate that his 
hypertension had become at least 10 percent disabling during 
the one-year time period following separation from service.   
The new evidence submitted reflected a high blood pressure 
reading of 160/90 in May 1985, within one year of service 
separation, which is consistent with the rating criteria for 
a 10 percent disability rating under Diagnostic Code 7101 
relating to systolic pressure predominately at 160 or more.  
38 C.F.R. § 4.104 (2008).

Even though the evidence of record at the time of the 
November 2001 decision already reflected treatment for 
hypertension within one year of service, the new evidence is 
pertinent to the issue of whether his hypertension manifested 
to a compensable degree during this time frame.  Thus, the 
Board finds the newly submitted statements submitted by his 
private physician to be material and related to an 
unestablished fact.  As such, the evidence submitted by the 
Veteran is both new and material, and his claim for service 
connection for hypertension is reopened.  

II.  Cardiovascular Disorder

With regard to the Veteran's claim for a cardiovascular 
disorder, the evidence of record at the time of the February 
2000 rating decision included service treatment records, 
post-service private medical records, VA outpatient treatment 
records, which included a an October 1991 echocardiography 
indicating a diagnosis of four-chamber cardiomyopathy with 
trace mitral regurgitation, a September 1992 VA examination 
revealing a current cardiovascular disorder, and statements 
by the Veteran purporting to establish that his heart 
problems began in service where he was treated for an 
"enlarged heart."   

The evidence added to the record since the February 2000 
rating decision included statements on behalf of the Veteran 
asserting that his heart disorder was caused by his 
hypertension, which he stated began in service, and 
additional VA outpatient treatment records.  

Of the new evidence provided, the Veteran's statements 
asserting service-connection on a secondary basis and the 
more recent VA outpatient treatment records had not 
previously been submitted to agency decisionmakers and are 
not cumulative or redundant of other evidence of record.  As 
such, that evidence is new under 38 C.F.R. § 3.156(a).  

Moreover, the new evidence suggests a possible causal 
connection between the Veteran's cardiovascular disorder and 
service.  Specifically, a July 2005 VA treatment report 
indicated that it was "more likely than not" that the 
Veteran's dilated cardiomyopathy was caused by his 
hypertension, which was reported to have had its onset in 
service in 1983.  As noted above, there is no dispute that 
the Veteran was treated for high blood pressure in service.  
As the new evidence is pertinent to the issue of whether his 
cardiovascular disorder is secondary to a service-connected 
disability, it is material to the question of medical 
causation and, thus, relates to an unestablished fact.

As such, the evidence submitted by the Veteran is both new 
and material, and his claim for service connection for a 
cardiovascular disorder, to include as secondary to 
hypertension, is reopened.  



Service Connection Claims

Having found that the issues should be reopened, the Board 
will now address the merits of the Veteran's claims for 
service connection for hypertension and a cardiovascular 
disorder.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.
	
	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in September 2005, the 
amendment is not applicable to the current claim. 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
	
I.  Hypertension

In the present case, the Veteran is claiming entitlement to 
service connection for hypertension.  Specifically, he 
contends that he began to experience high blood pressure in 
service, for which he underwent monitoring, that developed 
into hypertension within one year of service separation.  

In this regard, the Board notes that cardiovascular-renal 
disease, including hypertension, is recognized as a chronic 
disease that is subjective to service connection when it 
manifests to a degree of 10 percent within one year of 
service separation under 38 C.F.R. § 3.309(a).  Pursuant to 
Diagnostic Code (DC) 7101, a 10 percent disability rating for 
hypertension is warranted upon diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104 (2008).  

Here, although the Veteran's service treatment records do not 
indicate a diagnosis of hypertension in service, his private 
physician submitted a statement that indicated he treated the 
Veteran for "essential hypertension" in 1984 and 1985, for 
which he was prescribed 5 mg of Vasotec.  Moreover, the 
physician indicated that the Veteran's blood pressure was 
160/90 in May 1985, which is less than one year after his 
separation from service in June 1964.  The requirement of 
continuous medication for control of blood pressure and the 
May 1985 blood pressure reading is consistent with the 
criteria for a compensable rating for hypertension under DC 
7101.

While the Veteran underwent a VA examination in October 2001 
to determine the nature and etiology of his hypertension, the 
VA examiner specifically stated that it was "difficult for 
[him] to say" whether his hypertension began in service.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence of record that is favorable to the Veteran, based on 
a rational lack of credibility or probative value.  Madden v. 
Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. 
App. 22, 26 (1998).  While the competent evidence is not 
unequivocal, it has nevertheless placed the pertinent record 
in relative equipoise.

Given the competent medical evidence of record demonstrating 
a diagnosis of hypertension and a systolic reading of 160 or 
more as early as May 1985, for which he was prescribed high 
blood pressure medication, the Board finds that the Veteran's 
hypertension manifested to a compensable degree within the 
statutorily defined one-year period following service 
separation.  Therefore, his hypertension is presumed to be 
service connected, and the appeal is granted under the 
presumption provisions of 38 C.F.R. § 3.309(a).  

II.  Cardiovascular Disorder

With regard to the Veteran's claim for service connection for 
a cardiovascular disorder, he contends that his heart 
problems, to include dilated cardiomyopathy, were caused by 
or aggravated by his hypertension.

The Board acknowledges that, despite the Veteran's statements 
indicating that he was diagnosed with an enlarged heart in 
service, no cardiovascular disorder was diagnosed.  Of 
importance, his separation examination of March 1984 
indicated "normal" findings of the heart and vascular 
system and his chest X-ray was within normal limits.  

However, in October 1991, the Veteran was diagnosed with 
dilated cardiomyopathy, etiology unknown.  According to a 
November 1992 VA examination, he was diagnosed with organic 
heart disease, idiopathic cardiomyopathy, biventricular 
cardiomegaly, and congestive heart failure, and it was noted 
that his symptoms were reported to have began while in 
service.  He has continued to regularly seek VA treatment for 
his heart disorder.  

Having found that the Veteran's hypertension is related to 
service, the Board will first address his contention that his 
current cardiovascular disorder was caused by his 
hypertension.  In assessing the probative value of his 
assertions, the Board notes that cardiovascular disease, to 
include cardiomyopathy, is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

However, the competent medical evidence of record in this 
case also suggests causal connection between the Veteran's 
service-connected hypertension and his current cardiovascular 
problems.  Specifically, the Board notes that, in a July 2005 
VA treatment report, the examiner opined that, given the fact 
that the Veteran has no history of drug abuse or smoking, it 
was "more likely than not" that his dilated cardiomyopathy 
is related to his hypertension, which was diagnosed many 
years before he was diagnosed with cardiomyopathy.  Further, 
the Board finds no adequate basis to reject the competent 
medical opinion of record, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports a finding service 
connection for a cardiovascular disorder, diagnosed as 
dilated cardiomyopathy, on a secondary basis to his 
hypertension.  While the Board recognizes that the Veteran 
has been diagnosed with multiple cardiovascular disorders, 
only dilated cardiomyopathy was specifically related to his 
hypertension, and it is parenthetically noted that the rating 
criteria for cardiomyopathy found under DC 7020 directly 
encompass his current symptomatology in relation to chronic 
congestive heart failure and are rated under the similar 
diagnostic criteria as other disorders of the heart.  
38 C.F.R. § 4.104.

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  




ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for hypertension is granted.  Further, service 
connection hypertension is granted.

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a cardiovascular disorder is granted.  
Further, service connection for dilated cardiomyopathy, 
secondary to hypertension, is granted.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


